June 3d was the last day on which appellant had to file his motion for rehearing. It was received by the clerk of this court through the mail on June 5th, and not filed, under our instructions. Appellant has now presented a motion to us, asking permission to file his motion for rehearing. He shows that he mailed the motion on June 3d, but the postmark shows that it was mailed on June 4th. He also asserts that he mailed it in time to have reached our clerk on the 3d day of June, but does not show at what hour it was mailed, nor when it would have arrived on June 3d.
Appellant offers no excuse whatever for not filing his motion within the time allowed by law. Without repeating article 1641, Texas Complete Statutes, which provides that motions for rehearing must be filed within 15 days after the filing of the opinion — the opinion in this case (251 S.W. 1117) was filed on May 19th — we cannot grant appellant's motion on the showing made by him.
  Motion to file motion for rehearing overruled. *Page 1118